Citation Nr: 1812404	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1953 to September 1972.  He died in November 2012, and the Appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the Veteran's cause of death.  The Appellant disagreed with the decision.  See January 2014 notice of disagreement.  The jurisdiction of the RO now resides in Jackson, Mississippi.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran died in November 2012.  The Veteran's death certificate lists his immediate cause of death as asthma and sepsis.  An April 2013 autopsy report shows the most important diagnosis related to the Veteran's immediate cause of death was severe pulmonary congestion and edema; the most important underlying diagnosis was sepsis with multi-organ system failure; and other important clinical and/or pathological diagnosis included anoxic brain injury.
At the time of the Veteran's death, he was not service-connected for any disability but had a claim for entitlement to service connection for asthma pending.  See August 2012 claim.  

A review of the Veteran's service treatment records shows that in his January 1971 Report of Medical Examination for purposes of induction, "Asthma by history," was noted and also indicated as "unverified."  In the associated Report of Medical History, it was recorded that the Veteran had asthma from 1-2 years of age, but no longer.  

Through the September 2017 hearing testimony, as well as statements throughout the record, the Veteran's wife asserts that the Veteran's asthma was permanently aggravated by his active service, particularly by exposure to asbestos, chemicals and possible herbicide agents.

While the issue of exposure to herbicide agent exposure was addressed by the RO in a February 2016 Formal Finding of Lack of Sufficient Information to Request Research of Unit Records, which found there was insufficient evidence to confirm the Veteran's exposure, the issue of exposure to asbestos has not been adequately developed.  In particular, the Appellant testified that the Veteran believed his barracks was full of asbestos.  In a December 2014 statement from the Appellant, she further elaborated on the claim, indicating the basic training barracks in Ft. Polk, Louisiana were old World War II open bay barracks which were insulated with asbestos.  Additionally, she indicated the Veteran was assigned as a clerk-typist and his office building was also insulated with asbestos, alleging the buildings were not cleared of asbestos until the mid-1970.  Following his assignment at Ft. Polk, the Veteran was transferred to Ft. Leavenworth, Kansas from July 1971 to September 1972.  He continued to work as a clerk typist in another asbestos insulated building.  Due to this alleged exposure, the Appellant argues the Veteran's asthma was aggravated, which ultimately led to his death.  

Because the Appellant has provided specific dates and locations of alleged exposure to asbestos in her December 2014 statement, the Board finds a formal request to research asbestos exposure from the Joint Services Records Research Center (JSRRC) is required.  Moreover, if asbestos exposure during service is confirmed, a medical opinion is warranted prior to the final adjudication of this claim.  Therefore, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake any necessary action to develop the Appellant's claim of the Veteran's asbestos exposure during service.  This must include a request to JSRRC for records relating to asbestos in the buildings identified in the December 2014 statement from the Appellant.  Any negative reply should be documented.

2.  Following the completion of the above, if exposure to asbestos is confirmed, make arrangements for a medical opinion from the Veteran's records.  The claims file must be provided to the examiner for review.  The examiner is asked to provide an opinion on the following:

a. Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's asthma preexisted his active duty service? Specify this evidence, if it exists.

b. If it is determined that asthma clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting asthma disability was not aggravated in service, particularly by exposure to asbestos, beyond the natural progression of the condition?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c. If the answer to either of the above questions is "no," is it at least as likely as not (50 percent or better probability) that the Veteran's asthma was related to his service, and particularly his exposure to asbestos therein?  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If any of the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Appellant and her representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




